Title: From Alexander Hamilton to James McHenry, 28 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. March 28th. 1800
          
          I send you a copy of a letter I have received from Captain Bishop.
          You will concur with me, I presume, that the soldiers ought not to suffer from the want of faith in agents employed by the government—This is an  thing arrangement in which they have had no concern have no concern—
          The loss, therefore, in such cases, ought not to fall upon them, but upon the public. I would thank you for your opinion on the point.
          Oliver Emerson, Cadet in the fifteenth regiment, has applied to me for a discharge from the Service. Considering As Cadets are non commissioned Officers I have considered as consider it within my power to grant them discharges
          If I have am wrong in this — idea, you will mention it to me—
           S of War—
        